Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of February 1, 2021 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on May 3, 2021 (the “Amendment”) amending claims 1, 4, 6, 10-13, and 18-20.  The present Final Office Action addresses pending claims 1-20 in the Amendment.

Response to Arguments
Response to Applicant’s Arguments Regarding Claim Objections
These arguments are persuasive and therefore withdrawn.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §112
These arguments are persuasive and therefore withdrawn.  However, new rejections under 35 USC §112 are raised herein in view of the Amendment.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
These arguments are unpersuasive as set forth below.
Starting at page 9 of the Amendment, Applicant takes the position that independent claims 1, 6, and 13 are directed to improvements in technology rather than to improvements to an 
	However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  
In the present case, the various limitations directed to how the imaging and tracking device processes an image sequence to detect enumerations might provide an improvement in the ability to identify physical inventory while in storage implement of some kind as asserted by Applicant but does not improve computers or technology.  In contrast, the asserted improvement appears to be to the abstract idea of detecting/tracking inventory via assigning and monitoring enumerations in images of the inventory.
The various limitations directed to the imaging/tracking device including an image sensor and processor, the server device with the software application, generating signals regarding 
Regarding Applicant’s position at page 12 of the Amendment that the enumerations disclosed by Applicant are “numbers of items of a certain characteristics which are virtually assigned, recognized, and tracked by Applicant’s system...,” the Examiner notes that the present disclosure does not explicitly disclose the enumerations to be “virtual.”
Regarding Applicant’s position at the bottom of page 13 that the limitations related to determining/identifying enumerations are not extra-solution activity, the Examiner has not asserted such limitations to amount to extra-solution activity in the first place.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
Applicant’s arguments are moot in view of the new grounds of rejection set forth herein as necessitated by the Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Independent claim 1 has been amended to recite, inter alia, “the processor assigns enumerations to the inventory items within the first image according to detected characteristics of the inventory items to determine enumerations of the inventory items.”  In other words, independent claim 1 now recites that the processor assigns enumerations to the inventory items to determine enumerations of the inventory items which is nonsensical.  Specifically, why would the processor need to determine the enumerations of the inventory items if it just assigned the enumerations to the inventory items?  To expedite prosecution, the Examiner will assume this limitation recites that the processor determines and assigns enumerations to the inventory items within the first image according to detected characteristics of the inventory items.
Independent claims 6 and 13 are rejected for reasons similar to those in support of the rejection of independent claim 1.  Furthermore, the dependent claims are rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 


Subject Matter Eligibility Criteria - Step 1:
Claims 1-5 are directed to a system (i.e., a machine), claims 6-12 are directed to a device (i.e., a machine), and claims 13-20 are directed to a method (i.e., a process).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A system, comprising: 
an imaging and tracking device including an image sensor and a processor, wherein:
the image sensor captures a first image of inventory items stored within a furniture unit to which at least a portion of the imaging and tracking device is coupled at a first time;
the processor assigns enumerations to the inventory items within the first image according to detected characteristics of the inventory items to determine enumerations of the inventory items; 

the processor processes the second image to determine that all of the inventory items are present within the furniture unit at the second time based on an identification of all of the enumerations; 
the image sensor captures a third image of the inventory items at a third time after the second time;
the processor processes the third image including by identifying fewer than all of the enumerations to detect a physical retrieval of one of the inventory items from the furniture unit; and 
the processor generates a signal including data associated with the retrieved inventory item responsive to the third image; and 
a server device running a software application, wherein the software application identifies the retrieved inventory item based on the signal, wherein the software application uses the signal to automatically update a database record associated with the retrieved inventory item within a database, and wherein information associated with the updated database record is transmitted to a client device in communication with the server device.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because processing images to detect/track and identify physical retrieval of inventory items from a “furniture unit” (e.g., shelf, bin, etc.) relates to fundamental economic practices (e.g., inventory management).  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because assigning “enumerations” to an 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claim 8 further defines the at least one abstract idea (and thus fails to make the abstract idea any less abstract). 
-In relation to claim 8, this claim calls for comparing vibration data against a threshold which can be practically performed in the human mind (“mental processes”) at the currently claimed high level of generality.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
an imaging and tracking device including an image sensor and a processor (using computers and/or other machinery as tools as part of performance of the abstract idea as noted below, see MPEP § 2106.05(f)), wherein:
the image sensor captures a first image of inventory items stored within a furniture unit to which at least a portion of the imaging and tracking device is coupled at a first time (extra solution activity (data gathering) as noted below, see MPEP § 2106.05(g); data gathering is not unconventional as is merely consists of receiving data over a network, see MPEP 2106.05(d)(II));
the processor assigns enumerations to the inventory items within the first image according to detected characteristics of the inventory items to determine enumerations of the inventory items; 
the image sensor captures a second image of the inventory items at a second time after the first time (extra solution activity (data gathering) as noted below, see MPEP § 2106.05(g); data gathering is not unconventional as is merely consists of receiving data over a network, see MPEP 2106.05(d)(II)); 
the processor (using computers and/or other machinery as tools as part of performance of the abstract idea as noted below, see MPEP § 2106.05(f)) processes the second image to determine that all of the inventory items are present within the furniture unit at the second time based on an identification of all of the enumerations; 
the image sensor captures a third image of the inventory items at a third time after the second time (extra solution activity (data gathering) as noted below, see MPEP § 2106.05(g); data gathering is not unconventional as is merely consists of receiving data over a network, see MPEP 2106.05(d)(II));
the processor (using computers and/or other machinery as tools as part of performance of the abstract idea as noted below, see MPEP § 2106.05(f)) processes the third image including by identifying fewer than all of the enumerations to detect a physical retrieval of one of the inventory items from the furniture unit; and 
the processor (using computers and/or other machinery as tools as part of performance of the abstract idea as noted below, see MPEP § 2106.05(f)) generates a signal including data associated with the retrieved inventory item responsive to the third image (using computers and/or other machinery as tools as part of performance of the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a server device running a software application, wherein the software application (using computers and/or other machinery as tools as part of performance of the abstract idea as noted below, see MPEP § 2106.05(f)) identifies the retrieved inventory item based on the signal (using computers and/or other machinery as tools as part of performance of the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the software application uses the signal to automatically update a database record associated with the retrieved inventory item within a database (extra solution activity (updating activity log) as noted below, see MPEP § 2106.05(g); updating an activity log is not unconventional as is merely consists of electronic recordkeeping, see MPEP 2106.05(d)(II)), and wherein information associated with the updated database record is transmitted to a client device in communication with the server device (extra solution activity (data transmission) as noted below, see MPEP § 2106.05(g); data transmission is not unconventional as is merely consists of transmitting data over a network, see MPEP 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the imaging/tracking device including image sensor and processor, the server device with the software application, generating signals regarding retrieved items, and identifying the items based on the signals, the Examiner submits that these limitations amount to merely using a computer and/or other machinery as tools in their ordinary capacities to perform the above-noted at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).
Regarding the additional limitations of capturing the various images, updating the database record, and transmitting information associated with the updated record, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (receiving data, updating activity logs, transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying how the inventory items are stored within a furniture unit to which the imaging and tracking device is coupled, the Examiner submits that 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 6 and 13 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 6 and 13 are directed to at least one abstract idea.

Claim 2: This claim calls for rendering a GUI at the client device that displays information regarding the retrieved inventory item and the updated database record which merely amounts to using a computer as a tool in its ordinary capacity in conjunction with performance of the at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).
Claim 3: This claim specifies that the GUI includes a “knowledgebase article” describing instructions for using the retrieved inventory item which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).  This claim also recites that the GUI is output for display in response to updating of the database record which merely amounts to using a computer as a tool in its ordinary capacity in conjunction with performance of the at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).
Claims 4, 5, 7, and 9: These claims call for controlling a motor to adjust a field of view of the image sensor via a software application and using other sensors (e.g., motion sensor) or machinery (e.g., light source) to detect the retrieved inventory item which again merely amounts to using computers and/or other machinery as tools in their ordinary capacity in conjunction with performance of the at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).
Claims 10 and 18: These claims specify that the enumerations include annotated numbers of a total count such that each item is assigned a number of the total count which does no more than generally link use of the abstract idea to a particular technological environment or field of 
Claims 11 and 19: These claims specify that the detected characteristics of the items correspond to detected shapes of the items which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claim 12: This claim specifies that first and second portions of the imaging and tracking device are coupled to different portions which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).  Furthermore, wirelessly communicating data using a short-range communication protocol merely amounts to using computer as tools in their ordinary capacities in conjunction with performance of the at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).
Claim 14: This claim calls for coupling a portion of the imaging and tracking device to a portion of the furniture unit which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).  Furthermore, adjusting a field of view of the image sensor to enable image capture merely amounts to using computers and/or other machinery as tools in their ordinary capacity in conjunction with performance of the at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).
Claims 15 and 16: These claims specify that the imaging and tracking device is removably coupled to the furniture unit and coupled to different portions which does no more than generally link use of the abstract idea to a particular technological environment or field of 
Claim 17: This claim recites how the first portion of the device includes the image sensor and the second portion includes a network interface which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).  Also, use of network interfaces and short range communication protocols merely amounts to using computers and/or other machinery as tools in their ordinary capacity in conjunction with performance of the at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).
Claim 20: This claim specifies that output of a machine learning model is included in the data identifying the retrieved inventory item which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)) and also amounts to using computers and/or other machinery as tools in their ordinary capacity in conjunction with performance of the at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
As discussed above, the additional limitations of the imaging/tracking device including image sensor and processor, the server device with the software application, generating signals regarding retrieved items, and identifying the items based on the signals amount to merely using a computer and/or other machinery as tools in their ordinary capacities to perform the above-noted at least one abstract idea at such claimed high level of generality (see MPEP § 2106.05(f)).  Further, the additional limitation specifying how the inventory items are stored within a furniture unit to which the imaging and tracking device is coupled does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of capturing the image data, updating the database record, and transmitting information associated with the updated record which merely add insignificant extra-solution activity (receiving data, updating activity logs, transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) as noted previously, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving data over a network and transmitting data over a network (See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016)) and electronic recordkeeping (See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984).  See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more 
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 9, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0337040 to DeBusk et al. (“DeBusk”) in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”):
Regarding claim 1, DeBusk discloses a system (system 10 in Figure 1), the system comprising: 
an imaging and tracking device including an image sensor and a processor ([0034] and [0037] discuss inventory sensors 24 that sense (track) removal/addition of medical items from/to inventory space, where the inventory sensors 24 can be in the form of digital imaging devices which necessarily include an image sensor and a processor), wherein:
 the image sensor captures a first image of inventory items stored within a furniture unit to which at least a portion of the imaging and tracking device is coupled at a first time (again per [0037], the digital image devices capture images of items stored in inventory space (which can include a storage structure such as cabinet (furniture unit) per [0032], where the sensors/imaging devices are disposed on/coupled to the storage structure/furniture unit per [0008]; as part of doing so, there would be a “first image” captured at a “first time”); 
...
the image sensor captures a second image of the inventory items at a second time after the first time (as the digital imaging devices capture images per [0037], then there would be a second image of the inventory items at a second time);
...
the image sensor captures a third image of the inventory items at a third time after the second time (as the digital imaging devices capture images per [0037], then there would be a third image of the inventory items at a third time);
the processor processes the third image ... to detect a physical retrieval of one of the inventory items from the furniture unit ([0037] discusses how the images (which would include the “third image”) are processed to detect retrieval of one of the inventory items from the “furniture unit”);
the processor generates a signal including data associated with the retrieved inventory item responsive to the third image ([0008] notes that the sensors generate inventory signals indicative of the removal; [0048] notes how the sensors/imaging devices provide selection data (signal) indicative of medical item selection from the inventory space to inventory client application 20; and [0037] notes how inventory client application 20 processes images from sensors to provide identification information indicating the item; accordingly, there is a signal generated including data associated with the retrieved item responsive to the third image); and 
a server device (customer computer 18) running a software application (inventory client application 20), wherein the software application identifies the retrieved inventory item based on the signal ([0037] notes how the inventory client application 20 identifies retrieved items from the images which is necessarily based on the signal while [0048] notes how the selection data sensed by the sensors is provided to the client application), wherein the software application uses the signal to automatically update a database record associated with the retrieved inventory item within a database ([0050] notes how the inventory client application 20 saves data regarding the removal of items from inventory which necessarily requires updating some database record associated with the retrieved inventory item within a database), and wherein information associated with the updated database record is transmitted to a client device in communication with the server device ([0059] and [0062] discuss how physician interface computer 15 (client device) can display a listing of available items in inventory for ordering; in order to display such listing of available items, information associated with the updated database record would necessarily be transmitted to the physician interface computer 15 in order to display such available listing in inventory; furthermore, Figure 
However, DeBusk appears to be silent regarding
the processor assigns enumerations to the inventory items within the first image according to detected characteristics of the inventory items to determine enumerations of the inventory items;
the processor processes the second image to determine that all of the inventory items are present within the furniture unit at the second time based on an identification of all of the enumerations; 
the processor processes the third image including by identifying fewer than all of the enumerations to detect a physical retrieval of one of the inventory items from the furniture unit.
Nevertheless, DeBusk does disclose how the inventory sensors 24 can automatically sense the addition or removal of items from the inventory space via a variety of different manners ([0034]-[0038]).  Furthermore, Katircioglu teaches ([0025]) that it was known in the inventory management art to capture an image (at some first time) of inventory on a product shelf (furniture unit) and determine/correlate/assign an number to the inventory items in the image (“enumerations”) according to the image matching product images stored in an image-count correlation database (which would be according to “detected characteristics” of the inventory items, such as features of the inventory items in the image leading to the match).  Katircioglu also teaches ([0029]) matching a product inventory image (which would be at a second time) with images in the image-count correlation database to derive the product shelf’s inventory data.  Accordingly, in the case where no products have been added or removed from the shelf, then the product inventory image (a second image) would be processed to determine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of DeBusk to have determined/assigned enumerations to the inventory items in a first image according to detected characteristics of the inventory items, processed a second image to determine that all of the inventory items are present within the furniture unit at the second time based on an identification of all of the enumerations, and processed a third image including by identifying fewer than all of the enumerations to detect the physical retrieval of one of the inventory items from the furniture unit of DeBusk as taught by Katircioglu to advantageously monitor the inventory quantities in an efficient and low cost manner.  

wherein the information associated with the updated database record includes instructions for rendering a graphical user interface of the software application at the client device (as the above-discussed display of available items in inventory in DeBusk is necessarily implemented via some GUI of the software application at the client device, then the information associated with the updated database record (e.g., current listing of available items) necessarily includes instructions for rendering the GUI at the client device, wherein the graphical user interface displays information associated with the retrieved inventory item ([0060] of DeBusk discusses how guidelines can be displayed for treatment, etc. for various injuries and including items for treatment of a diagnosed injury) and information associated with the updated database record (the above-noted listing of available items necessarily includes information associated with the updated record (to show the current/available listing)).

Regarding claim 3, the DeBusk/Katircioglu combination discloses the system of claim 2, further including wherein the information displayed within the graphical user interface includes a knowledgebase article describing instructions for using the retrieved inventory item (the above-noted guidelines in [0060] of DeBusk discuss treatment of injuries with particular items which amounts to a “knowledgebase article” that describes instructions for using the item to treat the injury), wherein the graphical user interface is output for display at the client device in response to the updating of the database record (the particular GUI of DeBusk that shows the listing of available items in inventory would necessarily be displayed on the client device (physician computer 15) in response to updating of the record so as to show the 

Regarding claim 5, the DeBusk/Katircioglu combination discloses the system of claim 1, further including wherein the imaging and tracking device further includes one or more other sensors used to detect the retrieved inventory item ([0034]-[0035] of DeBusk discuss weight and RFID sensors), wherein the data included in the signal includes data recorded using the image sensor and data recorded using the one or more other sensors ([0048] of DeBusk notes how the sensors provide (generate) selection data (signal) indicative of medical item selection from the inventory space to inventory client application 20).

Regarding claim 6, DeBusk discloses an imaging and tracking device (inventory data input/sensors 24 and customer computer 18 of Figure 1 and [0008] and [0034] which sense the addition/removal of items to/from a storage structure automatically per [0038]), the imaging and tracking device comprising: 
an image sensor that captures images of inventory items stored within a furniture unit to which at least a portion of the imaging and tracking device is coupled ([0034] of DeBusk discusses how sensors 24 sense removal/addition of medical items from/to inventory space (which can include a storage structure such as cabinet (furniture unit) per [0032] of DeBusk), where the inventory sensors 24 can be in the form of digital imaging devices (which necessarily include an image sensor) that capture images of the inventory items per [0037] of DeBusk, and where the sensors/imaging devices are disposed on/coupled to the storage structure/furniture unit per [0008] of DeBusk), 
the images including a first image of the inventory items captured at a first time before enumerations of the inventory items are determined (per [0037], the digital image devices capture images of items stored in inventory space (which can include a storage structure such as cabinet (furniture unit) per [0032]; as part of doing so, there would be a “first image” captured at a “first time”; furthermore, there is no indication in DeBusk that “enumerations” are determined before capture of the first image), a second image of the inventory items captured at a second time after the first time (as the digital imaging devices capture images per [0037], then there would be a second image of the inventory items at a second time), and a third image of the inventory items at a third time after the second time (as the digital imaging devices capture images per [0037], then there would be a third image of the inventory items at a third time); 
a processor that ... processes the third image ... to detect a physical retrieval of one of the inventory items from the furniture unit ([0037] of DeBusk notes how inventory client application 20 of customer computer (which necessarily includes a processor) processes images (which would include the “third image”) from sensors to provide identification information indicating the item that was removed) and generates a signal including data identifying the retrieved inventory item responsive to the third image ([0054] of DeBusk discusses how server application 32 receives an order for items placed by client application 20 which would require customer computer 18 to generate a signal); and 
a network interface that transmits the signal to a server device (as the server application 32 of service provider server 30 (“server device”) receives orders placed by client application per [0054], then the customer computer necessarily includes a network interface to transmit the order/signal to the server such as via internet 16 (Figure 1)), wherein a software application (inventory server application 32) running on the server device uses the signal to automatically update a record associated with the retrieved inventory item within a database ([0043] notes how the inventory database 36 stores records of item quantities which would be initiated by the inventory server application 32 upon receiving the signal).
However, DeBusk appears to be silent regarding that the processor assigns enumerations to the inventory items within the first image according to detected characteristics of the inventory items to determine the enumerations of the inventory items, processes the second image to determine that all of the inventory items are present within the furniture unit at the second time based on an identification of all of the enumerations, and detects the physical retrieval using the third image including by identifying fewer than all of the enumerations.
Nevertheless, DeBusk does disclose how the inventory sensors 24 can automatically sense the addition or removal of items from the inventory space via a variety of different manners ([0034]-[0038]).  Furthermore, Katircioglu teaches that it was known in the inventory management art to capture an image (at some first time) of inventory on a product shelf (furniture unit) and determine/correlate/assign an number to the inventory items in the image (“enumerations”) according to the image matching product images stored in an image-count correlation database (which would be according to “detected characteristics” of the inventory items, such as features of the inventory items in the image leading to the match).  Katircioglu also teaches ([0029]) matching a product inventory image (which would be at a second time) with images in the image-count correlation database to derive the product shelf’s inventory data.  Accordingly, in the case where no products have been added or removed from the shelf, then the product inventory image (a second image) would be processed to determine that all inventory 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of DeBusk to have determined/assigned enumerations to the inventory items in a first image according to detected characteristics of the inventory items, processed a second image to determine that all of the inventory items are present within the furniture unit at the second time based on an identification of all of the enumerations, and processed a third image including by identifying fewer than all of the enumerations to detect the physical retrieval of one of the inventory items from the furniture unit of DeBusk as taught by Katircioglu to advantageously monitor the inventory quantities in an efficient and low cost manner.  

Regarding claim 9, the DeBusk/Katircioglu combination discloses the imaging and tracking device of claim 6, further including a light source that illuminates the furniture unit for the image sensor to capture the images ([0009] of DeBusk discusses a flashing light near a storage container (part of the furniture unit) to provide a visual indication of inventory indicia, where the light would necessarily illuminate the furniture unit and would allow the image sensor to capture the images).

Regarding claim 11, the DeBusk/Katircioglu combination discloses the imaging and tracking device of claim 6, further including wherein the detected characteristics of the inventory items correspond to detected shapes of the inventory items (as the system of Katircioglu assigns the “enumerations” based on the captured image matching a product image in the database, the matching would thus include doing so based on detected shapes of the inventory items; in other words, if the shapes did not match, then there would not be a match; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of DeBusk to have determined/assigned enumerations to the inventory items in a first image according to detected characteristics of the inventory items, processed a second image to determine that all of the inventory items are present within the furniture unit at the second time based on an identification of all of the enumerations, and processed a third image including by identifying fewer than all of the enumerations to detect the physical retrieval of one of the inventory items from the furniture unit of DeBusk as taught by Katircioglu to advantageously monitor the inventory quantities in an efficient and low cost manner).

Regarding claim 13, DeBusk discloses a method for real-time health care inventory tracking using an imaging and tracking device (system 10 in Figure 1 is a medical product , the method comprising: 
configuring the imaging and tracking device for use in tracking inventory items within a furniture unit (inventory data input/sensors 24 and customer computer 18 of Figure 1 and [0008] and [0034] sense the addition/removal of items to/from a storage structure/furniture unit (e.g., cabinet per [0032]) automatically (in real-time) per [0038], where the items are medical items per [0028], where [0037] notes that the inventory sensors 24 can be in the form of digital imaging devices, and where the sensors 24 and customer computer 18 are necessarily be configured for tracking such items in the furniture unit)...
...; 
detecting, using the imaging and tracking device, a physical retrieval of one of the inventory items from the furniture unit based on an identification within a third image captured by the image sensor after the second time ([0008] notes that the sensors (imaging devices per [0037]) sense (physical) removal/retrieval of medical items from the storage container/furniture unit which is via processing the images (which would include the “third image” at some time after the second time of the “second image”)...; 
generating, at the imaging and tracking device, a first signal including data associated with the retrieved inventory item responsive to the third image ([0054] discusses how server application 32 receives an order for items placed by client application 20 which would require customer computer 18 to generate a signal including data associated with such retrieved items and which would be responsive to the “third image” as the third image was used to detect the retrieval); 
transmitting, from the imaging and tracking device, the first signal to a server device (as the server application 32 of service provider server 30 (“server device”) receives orders placed by client application per [0054], then the customer computer 18 necessarily transmits the order/signal to the server such as via internet 16 (Figure 1)) running a software application for the real-time health care inventory tracking (inventory server application 32); 
automatically updating, by the software application, a database record associated with the retrieved inventory item based on the first signal ([0043] notes how the inventory database 36 stores records of item quantities which would be initiated by the inventory server application 32 upon receiving the signal); and 
transmitting, from the server device, a second signal indicative of the updated database record to a client device ([0054]) discusses how the server application 32 (running on “server device” as noted above) passes the item order (which is indicative of the updated database record or in other words the reduced inventory supply of the particular item) to EDI server (“client device”), where such operation would necessarily be accomplished via a second signal).
However, DeBusk appears to be silent regarding
the configuring occurring by assigning enumerations to the inventory items detected within a first image captured using an image sensor of the imaging and tracking device according to detected characteristics of the inventory items to determine enumerations of the inventory items at a first time; 
detecting, using the imaging and tracking device, that all of the inventory items are present within the furniture unit at a second time based on an identification of all of the enumerations within a second image captured using the image sensor after the first time;
of fewer than all of the enumerations.
Nevertheless, DeBusk does disclose how the inventory sensors 24 can automatically sense the addition or removal of items from the inventory space via a variety of different manners ([0034]-[0038]).  Furthermore, Katircioglu teaches ([0025]) that it was known in the inventory management art to capture an image (at some first time) of inventory on a product shelf (furniture unit) and determine/correlate/assign an number to the inventory items in the image (“enumerations”) according to the image matching product images stored in an image-count correlation database (which would be according to “detected characteristics” of the inventory items, such as features of the inventory items in the image leading to the match).  Katircioglu also teaches ([0029]) matching a product inventory image (which would be at a second time) with images in the image-count correlation database to derive the product shelf’s inventory data.  Accordingly, in the case where no products have been added or removed from the shelf, then the product inventory image (a second image) would be processed to determine that all inventory items are present at the second time based on an identification of the enumerations of the items (the captured image would match an image in the image-count correlation database having the same number as in the first image.  Still further, Katircioglu teaches ([0022]) that cameras are configured to continuously capture images of items on the shelves.  Accordingly, in the case where a product was removed from the shelf at a later time (e.g., a third time after the second time), then a further image (a third image) would be processed by matching it to a different image in the image-count correlation database associated with a smaller inventory number (fewer enumerations than in the previous image) to detect such 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the configuring in DeBusk to occur by assigning enumerations to the inventory items detected within a first image captured using an image sensor of the imaging and tracking device according to detected characteristics of the inventory items to determine enumerations of the inventory items at a first time; detected, using the imaging and tracking device, that all of the inventory items are present within the furniture unit at a second time based on an identification of all of the enumerations within a second image captured using the image sensor after the first time; and the detecting the physical retrieval to occur based on an identification within a third image captured by the image sensor after the second time of fewer than all of the enumerations as taught by Katircioglu to advantageously monitor the inventory quantities in an efficient and low cost manner.  

Claim 19 is rejected in view of the DeBusk/Katircioglu combination as discussed above in relation to claim 11.

Claims 4, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0337040 to DeBusk et al. (“DeBusk”) in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) as applied to claim 1 (in the case of claim 4), claim 6 (in the case of claim 7), and claim 13 (in the case of claims 14 and 16), and further in view of U.S. Patent App. Pub. No. 2017/0147966 to Aversa et al. (“Aversa”):
Regarding claim 4, the DeBusk/Katircioglu combination discloses the system of claim 1, but appears to be silent regarding wherein the imaging and tracking device includes a motor used to adjust an orientation of the image sensor, wherein the software application is configured to automatically control the motor based on a field of view of the image sensor.
Nevertheless, Aversa teaches ([0046]) that it was known in the inventory management art to utilize control logic to control servomotors to reposition cameras imaging shelf inventory to advantageously obtain different views of the shelf inventory which would allow for improved tracking thereof.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the imaging and tracking device of the DeBusk/Katircioglu combination to have included a motor that is controlled by the software application to adjust an orientation of the image sensor based on its field of view as taught by Aversa to advantageously obtain different views of shelf inventory which would allow for improved tracking of the inventory.   

Regarding claim 7, the DeBusk/Katircioglu combination discloses the imaging and tracking device of claim 6, and further discloses how the sensors 24 can include various different types of sensors per [0034]-[0037] of DeBusk.  However, the DeBusk/Katircioglu combination appears to be silent regarding the sensors 24 specifically including a motion sensor that detects movements proximate to the inventory items, wherein the processor uses the movements to detect the physical retrieval of the one of the inventory items from the furniture unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of the DeBusk/Katircioglu combination to further include a motion sensor to provide an additional effective manner of detecting movement of inventory items for use in management thereof and because doing so amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 14, the DeBusk/Katircioglu combination discloses the method of claim 13, further including wherein configuring the imaging and tracking device for use in tracking the inventory items within the furniture unit comprises: 
coupling at least a portion of the imaging and tracking device to a portion of the furniture unit (the sensors/imaging devices are disposed on/coupled to the storage structure/furniture unit per [0008] of DeBusk)... 
However, the DeBusk/Katircioglu combination appears to be silent regarding specifically adjusting a field of view of an image sensor of the imaging and tracking device to enable the image sensor to capture an image of each of the inventory items.
Nevertheless, Aversa teaches ([0046]) that it was known in the inventory management art to direct positioning/orientation of cameras to advantageously obtain different views of shelf inventory which would allow for improved tracking of the inventory.   


Regarding claim 16, the DeBusk/Katircioglu/Aversa combination discloses the method of claim 14, further including wherein a first portion of the imaging and tracking device is coupled to the portion of the furniture unit (the sensors include the image sensors and are disposed on/coupled to the storage structure/furniture unit per [0008] of DeBusk) and a second portion of the imaging and tracking device is external to the furniture unit (as [0008] of DeBusk notes that the sensors are disposed on the storage structure/furniture units 24 and Figure 1 shows the customer computer 18 (second portion of the imaging and tracking device) being external to the sensors 24, then the customer computer is external to the storage structure/furniture units 24).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0337040 to DeBusk et al. (“DeBusk”) in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) as applied to claim 6 above, and further in view of U.S. Patent App. Pub. No. 2018/0070909 to Kravis et al. (“Kravis”):
a power source that powers the imaging and tracking device (the sensors 24 necessarily require a power source to operate)...
However, the DeBusk/Katircioglu combination appears to be silent regarding the device further including a sensor configured to detect vibrations to which the furniture unit is exposed, wherein the processor compares the vibrations against a threshold to change a state of the imaging and tracking device from a wait state to an active state, wherein the power source preserves power when the imaging and tracking device is in the wait state.
Nevertheless, Kravis teaches ([0070]) that it was known in the imaging art for a controller (processor) to generate an interrupt flag that causes an imaging sensor to transition from a low power state (wait state) to a ready state (active state) when an accelerometer (vibration sensor) indicates that the acceleration of the sensor (necessarily includes vibrations) exceeds a “wake up” threshold which would advantageously conserve power when the imaging sensor is determined to not be in use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of the DeBusk/Katircioglu combination to have included a sensor configured to detect vibrations to which the imaging sensor is exposed (and thereby also the furniture unit is disposed as the sensor is disposed on the storage structure/furniture unit per [0008] of DeBusk) such that the processor compares the vibrations against a threshold (e.g., a wake up threshold) to change a state of the imaging sensor from a wait/low power state that preserves power to an active/ready state as taught by Kravis to advantageously conserve power when the imaging sensor is determined to not be in use.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0337040 to DeBusk et al. (“DeBusk”) in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) as respectively applied to claims 6 and 13 above, and further in view of U.S. Patent App. Pub. No. 2020/0394599 to Akatsuka (“Akatsuka”):
Regarding claim 10, the DeBusk/Katircioglu combination discloses the imaging and tracking device of claim 6, further including wherein the enumerations of the inventory items include annotated numbers representing a total count of the inventory items (Figures 3-4 of Katircioglu show annotated numbers representing a total count of the inventory items based on the match; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the processor of DeBusk to have determined/assigned enumerations to the inventory items in a first image according to detected characteristics of the inventory items, processed a second image to determine that all of the inventory items are present within the furniture unit at the second time based on an identification of all of the enumerations, and processed a third image including by identifying fewer than all of the enumerations to detect the physical retrieval of one of the inventory items from the furniture unit of DeBusk as taught by Katircioglu to advantageously monitor the inventory quantities in an efficient and low cost manner)...
However, the DeBusk/Katircioglu combination appears to be silent regarding the enumerations assign each of the inventory items a number of the total count.
Nevertheless, Akatsuka teaches (Figures 7-8 and [0059]-[0061]) that it was known in the inventory management art to assign each of a number of products on a shelf with a number (e.g., shelf position) of a total count of products on the shelf which would advantageously facilitate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the enumerations to have assigned each of the inventory items a number of the total count in the system of the DeBusk/Katircioglu combination as taught by Akatsuka to advantageously facilitate monitoring and tracking use and movement of the inventory items thereby allowing for checking and correction of the inventory items in the furniture units.

Claim 18 is rejected in view of the DeBusk/Katircioglu/Aversa combination as discussed above in relation to claim 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0337040 to DeBusk et al. (“DeBusk”) in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) as applied to claim 6 above, and further in view of U.S. Patent App. Pub. No. 2017/0142373 to Black et al. (“Black”):
Regarding claim 12, the DeBusk/Katircioglu combination discloses the imaging and tracking device of claim 6, further including wherein a first portion of the imaging and tracking device (the sensors 24) includes the image sensor and is coupled to a portion of the furniture unit (the sensors include the image sensors and are disposed on/coupled to the storage structure/furniture unit per [0008]), wherein a second portion of the imaging and tracking device (customer computer 18) includes the processor and is external to the furniture unit (as [0008] notes that the sensors are disposed on the storage structure/furniture units 24 and Figure 1 ...
While DeBusk discloses that communications between control system 22 and the customer computer 18 (which includes the processor) can be via a wireless connection ([0032]), the DeBusk/Katircioglu combination appears to be silent regarding wherein data is wirelessly communicated between the image sensor and the processor using a short-range communication protocol.
Nevertheless, Black teaches ([0023] and [0029]) that it was known in the inventory management art to wirelessly transmit inventory management imaging data between imaging devices and a server via WiFi (a short-range communication protocol) which limits the need to transmit data via wires thereby increasing the flexibility of use of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the data to be wirelessly communicated between the image sensor and the processor using a short-range communication protocol in the system of the DeBusk/Katircioglu combination as taught by Black to limit the need to transmit data via wires thereby increasing the flexibility of use of the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0337040 to DeBusk et al. (“DeBusk”) in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) and U.S. Patent App. Pub. No. 2017/0147966 to Aversa et al. (“Aversa”) as applied to claim 14 above, and further in view of U.S. Patent No. 10,169,660 to Ren et al. (“Ren”):
wherein the imaging and tracking device is ... coupled to the furniture unit (sensors 24 (part of the imaging and tracking device as discussed above) are disposed on (coupled to) the storage structure/furniture unit per [0008]).
However, the DeBusk/Katircioglu/Aversa combination appears to be silent specifically regarding the imaging and tracking device being removably coupled to the furniture unit.
Nevertheless, Ren teaches (column 9, lines 50-53 and column 10, lines 17-22) that it was known in the inventory management art to secure a camera (imaging and tracking device) to an inventory shelf (furniture unit) using screws (such that the camera would be removably coupled thereto) which would advantageously allow the camera to be removed when necessary for repair, replacement, adjustment, or the like. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removably coupled the imaging and tracking device to the furniture unit of the DeBusk/Katircioglu/Aversa combination as taught by Ren to allow the camera to be removed when necessary for repair, replacement, adjustment, or the like. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0337040 to DeBusk et al. (“DeBusk”) in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) and U.S. Patent App. Pub. No. 2017/0147966 to Aversa et al. (“Aversa”) as applied to claim 16 above, and further in view of U.S. Patent App. Pub. No. 2017/0142373 to Black et al. (“Black”):
wherein the first portion of the imaging and tracking device includes the image sensor ([0037] of DeBusk) and the second portion of the imaging and tracking device includes a network interface (the customer computer 18 necessarily includes some network interface to receive and send communications)...
While the DeBusk/Katircioglu/Aversa combination discloses that communications between control system 22 and the customer computer 18 (which includes the processor) can be via a wireless connection ([0032] of DeBusk), the DeBusk/Katircioglu/Aversa combination appears to be silent regarding wherein data is wirelessly communicated between the image sensor and the processor using a short-range communication protocol.
Nevertheless, Black teaches ([0023] and [0029]) that it was known in the inventory management art to wirelessly transmit inventory management imaging data between imaging devices and a server via WiFi (a short-range communication protocol) which limits the need to transmit data via wires thereby increasing the flexibility of use of the system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the data to be wirelessly communicated between the image sensor and the processor using a short-range communication protocol in the system of the DeBusk/Katircioglu/Aversa combination as taught by Black to limit the need to transmit data via wires thereby increasing the flexibility of use of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2014/0337040 to DeBusk et al. (“DeBusk”) in view of U.S. Patent App. Pub. No. 2015/0262116 to Katircioglu et al. (“Katircioglu”) as applied to claim 13 above, and further in view of U.S. Patent App. Pub. No. 2019/0236530 to Cantrell et al. (“Cantrell”):
Regarding claim 20, the DeBusk/Katircioglu combination discloses the method of claim 13, but appears to be silent regarding wherein a machine learning model is trained to recognize the inventory items, wherein the data identifying the retrieved inventory item includes data output from the machine learning model.
Nevertheless, Cantrell teaches ([0032] and [0068]) that it was known in the inventory management art to record where an inventory monitoring system makes correct determinations and adapt further determinations based on feedback using machine-learning algorithms to improve success of further determinations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained a machine-learning model to recognize inventory items such that data identifying the retrieved inventory item includes output from the machine learning model in the system of the DeBusk/Katircioglu combination as taught by Cantrell to improve the success and accuracy of inventory item removal determinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 




/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686